Citation Nr: 1708676	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  09-39 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome (CFS), including as due to a qualifying chronic disability to include undiagnosed illness.  


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  





INTRODUCTION

The Veteran, who is the appellant, had active service from June 1984 to March 1989, and from September 1990 to June 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the RO in Huntington, West Virginia, which, in pertinent part, determined that new and material evidence had not been received to reopen service connection for chronic fatigue syndrome. 

In August 2011, the Veteran and spouse testified at a hearing before a Veterans Law Judge at the RO in Nashville, Tennessee.  A transcript of the hearing is of record.  In an April 2016 letter, the Board notified the Veteran that the Veterans Law Judge who presided over the August 2011 Board hearing had retired, and informed the Veteran of the procedural right to request another Board hearing.  The correspondence indicated that, if no response was received within 30 days, it would be assumed that the Veteran does not desire a new hearing.  No response from the Veteran was received. 

This case was first before the Board in December 2011, where the Board reopened and remanded the instant matter for additional development, to include obtaining a new VA examination.  Evidence of record reflects that the Veteran did not attend the scheduled September 2012 VA examinations; however, an April 2013 Board remand reflects that the Veteran was not notified of the scheduled VA examinations; therefore, the April 2013 Board remand directed the rescheduling of the missed VA examinations.  VA examination reports from January 2016 reflect that the Veteran attended the rescheduled VA examinations.

This case was previously before the Board in June 2016, where the Board remanded, in pertinent part, the issue on appeal for additional development, to include notifying the Veteran that the previous representative's (Attorney David L. Huffman) authority to represent VA claimants was revoked by VA in August 2014.  An October 2016 letter notified the Veteran that the previous representative was no longer accredited and informed him of the opportunity to seek other representation.  The October 2016 letter also included VA Form 21-22 "Appointment of Veterans Service Organization as Claimants Representative."  To date, the Veteran has not appointed a new representative; therefore the Veteran is unrepresented.  As such, an additional remand to comply with the June 2016 directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asian Theater of operations during the Persian Gulf War.

2.  The Veteran does not have a current and chronic fatigue disability; fatigue is attributable to sleep disturbance, to include non-service-connected obstructive sleep apnea.  


CONCLUSION OF LAW

The criteria for service connection for chronic fatigue, including as due to a qualifying chronic disability, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  

The duty to notify was satisfied through a June 2008 letter that addressed service connection, what actions were needed, and how VA would assist in developing the claim.  The June 2008 VCAA notice was issued prior to the relevant rating decision on appeal; therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran received a VA examination in January 2016.  The VA examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The record reflects that the January 2016 VA examination report shows that the VA examiner reviewed the record, conducted an in-person examination, and rendered the requested opinions with rationale.  

Service Connection for Chronic Fatigue 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 
1366 (Fed. Cir. 2009).

In this case, the Veteran has claimed service connection for chronic fatigue.  As discussed below, the Board finds that the weight of the evidence is against a finding that the Veteran has a current fatigue disability; therefore, it cannot be a "chronic disease" under 38 C.F.R. § 3.309(a) (2016) and the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 
38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 
38 C.F.R. § 3.307 (2016) do not apply.  

Service connection may be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The service personnel records reflect that the Veteran served in Southwest Asia during the Persian Gulf War; therefore, he is a "Persian Gulf veteran" as defined by 38 C.F.R. § 3.317.    

The Veteran's fatigue has been attributed to a clinically diagnosed disorder, specifically sleep disturbance, to include non-service-connected sleep apnea, and is not a chronic multi-symptom illness.  See 38 C.F.R. § 3.317(a)(1); see also January 2016 VA examination report.  Accordingly, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not for application. 

The contention liberally construed for the Veteran is that the claimed fatigue is related to active service, specifically service in the Persian Gulf.  In a September 1996 statement, the Veteran wrote that symptoms of headaches, nervousness, insomnia, and muscle aches began during service in Saudi Arabia, Iraq, and Kuwait.  At the August 2011 Board hearing, the Veteran testified to symptoms of fatigue beginning during service in the Persian Gulf.  

Various VA and private treatment records dated throughout the appeal period note that the Veteran reported the symptoms of fatigue.  An August 1992 private treatment record reflects self-reports of increased fatigue, which the private examiner characterized as generalized fatigue.  

A July 1994 VA examination report reflects that the Veteran reported symptoms of malaise beginning during service in Saudi Arabia and Kuwait.  The July 1994 VA examination report reflects that the VA examiner diagnosed chronic fatigue syndrome.  No rationale was provided.  

October 2011 and November 2010 VA treatment records reflect that the VA examiners assessed fatigue.  A February 2012 VA treatment record reflects self-reports of occasional fatigue, which the VA examiner assessed as fatigue and discussed dietary modifications with the Veteran.  

A January 2016 CFS VA examination report reflects that the VA examiner noted the assessment of sleep disturbance.  The January 2016 VA examiner also noted that a diagnosis of chronic fatigue syndrome was not established.  The January 2016 VA examiner indicated that the Veteran worked full-time with the postal service and that the sleep disturbance was manifested by the symptom of fatigue.  The January 2016 VA examiner suggested a sleep study. 

A July 2016 VA treatment record reflects that, based on sleep study results, the Veteran was diagnosed with obstructive sleep apnea syndrome.  Continuous positive airway pressure therapy was recommended. 

After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence is against a finding that the Veteran has a separate fatigue disability.  The evidence of record reflects that the fatigue reported by the Veteran is a symptom attributable to a sleep disturbance.  See January 2016 VA examination report; see also July 2016 VA treatment record.  The Board is affording the July 1994 VA examination no probative value because the July 1994 VA examiner's general attribution of chronic fatigue syndrome to the Veteran's self-reports of malaise is without supporting rationale.  The July 1994 VA examiner also did not offer any rationale for any conclusions that support a relationship between the claimed chronic fatigue syndrome and the Veteran's period of service.  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Miller v. West, 
11 Vet.App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.").  Accordingly, the July 1994 VA examiner's opinion is afforded no probative value.

The Board finds that the more probative opinion is the opinion offered by the January 2016 VA examiner.  The January 2016 VA examination report reflects that the VA examiner noted the Veteran's contentions, opined that a diagnosis for chronic fatigue syndrome was not established, and assessed that symptoms of fatigue were related to sleep disturbance.  The Board finds this opinion to be highly probative with respect to service connection for CFS, as it is based on objective findings as shown by the record, a thorough review of the evidence of record, both lay and medical, and the January 2016 VA reasoned that the sleep disturbance was manifested by the symptom of fatigue, which is consistent with the facts as found by the Board.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

The weight of the evidence in this case is against finding a chronic disability, separate from the sleep disorder of non-service-connected obstructive sleep apnea, manifested by fatigue at any point during the claim period.  See Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (stating that there must be "medically competent" evidence of a current disability) (emphasis added).  Rather, the evidence of record reflects that the fatigue is a symptom of sleep disturbance, non-service-connected obstructive sleep apnea.  

The Veteran has contended, throughout the course of this appeal and to health care professionals, that the claimed fatigue is related to active service, specifically service in the Persian Gulf.  See September 1996 statement; see also August 2011 Board hearing transcript.  With regard to the Veteran's assertions that he has had fatigue symptoms in service and following service, the Board finds that the Veteran and is competent and credible to report the onset of symptoms of fatigue.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); (finding lay testimony competent when it concerns features or symptoms of injury or illness).  As a lay person, the Veteran is competent to relate the onset of symptoms of fatigue; however, he does not have the requisite medical knowledge, training, or experience to be able to determine or differentiate the etiology of the symptoms as caused by a sleep disorder as opposed to manifestations of an undiagnosed illness.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify"); Clemons v. Shinseki, 23 Vet. App. 1, 
4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).  The Veteran has not been shown to have such knowledge, training, or experience.  Further, the Board finds that the Veteran's general lay statements are outweighed by the January 2016 VA examination report relating the fatigue symptoms to a sleep disorder rather than a separate disability.  

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a fatigue disability.  As the preponderance of the evidence is against the appeal, the benefit of the doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for fatigue, including as due to a qualifying chronic disability to include undiagnosed illness, is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


